DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Amendment
The amendment filed 07/20/2022 has been entered. Claims 1, 3-8, 10-15 and 17-23 remain pending in the application. Claims 1, 8 and 15 have been amended. Claims 21-23 are new. Applicant’s amendments to the Claims have overcome the 112(a) rejection previously set forth in the Final Office Action mail 04/05/2022.

Response to Arguments
Applicant's arguments, see Remarks, filed 07/20/2022, with respect to the rejection of claims 1, 8 and 15 under 103 have been fully considered and are persuasive because of the amendment. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chokhawala et al. (US Patent 10,122,824) in view of Datta et al. (US Pub. 2017/0364948) in view of Li et al. (US Pub. 2016/0078339) and further in view of Guo et al. (US Patent 10,558,714).

Applicant argues (page 14)
the cited references do not teach or suggest the feature "calculating updated values of the parameters [of a segmentation model] from the tensor decomposition,,.”
	In response
Datta in paragraphs 0013, 0086 – 0106 teaches the application collects characteristics about user devices, the application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users, wherein, those implicit characteristics are determined from factorization of a tensor reflecting user interaction data. The application 30 constructs an explicit characteristics tensor T from characteristics collected, the tensor comprises a three-dimensional tensor, each entry of the tensor represents a characteristic statistic, e.g., session length or abandonment rate, etc.  The tensors are constructed periodically by retrieving explicit features and aggregate interaction data, and applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features, then a tensor factorization algorithm is applied using map-reduce to estimate the missing values. The application 30 updates the explicit characteristics tensor T via the following techniques … after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features. It can be seen that the system performing a tensor factorization algorithm to determine the implicit characteristics, and the system needs to refactorizing the tensors to calculate the updated value of the implicit characteristics (parameters), therefore, the prior art read on the limitation “calculating updated values of the parameters from the tensor decomposition”.
Applicant argues (page 14)
the cited references do not teach or suggest the feature “training the segmentation model by providing the updated values of the parameters to the segmentation model ... ".
In response
As explained above, Chokhawala (as modified) teaches “calculating the updated values”, and Li reference in paragraph 0050 recites a DNN model is trained through an iterative process based on the error, the parameters of the DNN are updated and repeatedly training the model until the error is minimized, therefore, the combination of Chokhawala (as modified) and Li read on the claim limitation.
Applicant argues (page 14)
none of the references individually or in combination teaches or suggests " ... wherein the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time."
In response
This limitation was not previously claimed.

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 27, “interaction vector,,” should read “interaction vector,”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chokhawala et al. (US Patent 10,122,824) in view of Datta et al. (US Pub. 2017/0364948) in view of Li et al. (US Pub. 2016/0078339) and further in view of Guo et al. (US Patent 10,558,714).
As per claim 1, Chokhawala teaches a computer-implemented method of customizing an online experience [Col. 1, lines 8-10, “creation and delivery of individually customized web pages to a user device from a computer server”], the method comprising: 
accessing past user interaction [Col. 9, lines 27-47, “the individual's interaction with the website can include … information about individual interface elements presented to the individual, click-through information … information about a page of the website, and dwell-time information … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day”] representing interaction data from an electronic content delivery system [Col. 8, lines 25-26, predictive machine learning engine], the interaction data generated by prior interactions between one or more user devices and an interactive computing environment [webpage] provided by the electronic content delivery system [Col. 8, lines 25-26, “the predictive machine learning engine 240 stores the first set of information 229 and/or the second set of information 239”; Col. 9, lines 27-47, “The computer-implemented method 300 … where the first set of information related to interaction by an individual with an entity is electronically collected. Various types of information can be collected for the first set of information … including … information about the individual's interaction with a website controlled by the entity from block 312. The information about the individual's interaction with the website can include … information about individual interface elements presented to the individual, click-through information for the user interface elements presented to the individual, information about a page of the website, and dwell-time information for the page of the website … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day”; Col. 12, lines 46-48, “analyzing information about the individual's interaction with the entity in the past]; 
receiving, from a user device, a present user interaction representing an activity by a particular user device [Fig. 5, Col. 12, lines 28-30, “in response to an action by the first individual, such as navigating to a webpage of the entity and clicking on various user-interface elements”]; and
causing the electronic content delivery system [Col. 8, lines 25-26, predictive machine learning engine] to modify the interactive computing environment [Col. 8, lines 38-45, “The predictive machine learning engine then analyzes the first set of information 229 and the second set of information 239 to predict key performance indicators (KPI) for the individual … then generates a customized presentation for the individual”] based on a user segment computed from the interaction data [Col. 11 to Col. 12, line 14, “The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification … Examples of user-interest features that may be identified include user interface (UI) design components such as a UI skin, button layout, type of merchandise displayed, brands displayed, page flow, discounts, and the like, as well as various types of content such as coupons, in-store merchandise display design, and the like. The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 … the predictive model builder module 412 builds mathematical predictive KPI models 413 for a particular individual that have user-interest features as the variables in the model … generate appropriate customized presentations based on the KPI models 413 for an identified individual”; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. SA and SB show customized page flows for two different individuals generated”], wherein causing the electronic content delivery system to modify the interactive computing environment comprises: 
accessing a segmentation model [Col.11, lines 4-9, “The predictive machine learning engine 410”] having parameters [Col.11, lines 4-9, a user-interest identifier module 411 (included in the predictive machine learning engine 410) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 that includes information about interaction between individuals from other internet sources (the information 401 and 402 are the parameters)], 
calculating the updated values of the parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the trained segmentation model to the present user interaction, wherein the segmentation assigns the user device to the user segment and is derived from a set of past interaction [Figs. 4-5, Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; Fig. 4 shows the first and second set of information 401 and 402 are input into the predictive machine learning engine which is trained using historical data to make prediction, and a user-interest identifier module 411 (included in the predictive machine learning engine) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402, then uses the analysis to identify user-interest features; Col. 12, lines 46-48, analyzing information about the individual's interaction with the entity in the past; Col. 12, lines 22-23, “FIGS. 5A and 5B show customized page flows for two different individuals generated”],
removing a redundant user interaction from the past interaction, wherein the redundant user interaction is determined at random [Col. 12, line 61 to Col. 13, line 1, “data from previous interactions between the first individual and the entity showed that the first individual had previously either abandoned items in the cart or had gone to the cart to see the shipping cost before going back to continue shopping. This behavior had been analyzed and it was determined that a KPI of conversion rate could be increased by showing the first individual the shipping cost immediately after adding something to the shopping cart”; It can be seen that, by showing the shipping cost immediately after adding something to the shopping cart, the first individual does not have to abandon items in the cart or goes to the cart to see the shipping cost (user actions/interactions), thus those redundant user interaction vector are removed; Col. 4, lines 33-36, “User-interest features that are not important in influencing a key performance indicator are discarded to reduce the number of features to a number that can be presented to an individual customer”], 
updating the past user interaction by adding the present user interaction to the set of past user interaction [Col. 14, lines 37-42, “As the first and second individuals are interacting with the first page flow 510 and second page flow 550 respectively, information can be gathered about the individuals' behavior to be added to the first set of information. The expanded first set of information can then be re-analyzed, along with the second set of information, to improve the KPI predictions”; where, Col. 9, lines 28-46, “first set of information related to interaction by an individual with an entity … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day (past interaction data)”]; and  20 US2008 11817340 1Docket No. 058083-1073974 (P7573) PATENT 
transmitting, to the electronic content delivery system, data describing the segmentation [Col. 11, lines 1-20, The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification … Examples of user-interest features that may be identified include user interface (UI) design components such as a UI skin, button layout, type of merchandise displayed, brands displayed, page flow, discounts, and the like, as well as various types of content such as coupons, in-store merchandise display design, and the like. The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 (which is included in the predictive machine learning engine)], wherein the data describing the segmentation is usable for customizing the interactive computing environment [Col. 11, line 17 to Col. 12, line 14, “The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 … the predictive model builder module 412 builds mathematical predictive KPI models 413 for a particular individual that have user-interest features as the variables in the model … generate appropriate customized presentations based on the KPI models 413 for an identified individual”; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. SA and SB show customized page flows for two different individuals generated”].  
Chokhawala does not teach
interaction vector,
performing a tensor decomposition on a tensor built from the past user interaction vectors and calculating updated values of the parameters from the tensor decomposition, wherein the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time, 
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations, 
identifying, using the segmentation model and in the present user interaction vector, a latent variable that represents an unobservable factor, Page 2 of 16Serial No. 15/957,706 
performing the segmentation of user devices is determined based on the latent variable, 
Datta teaches
interaction vector [paragraph 0086, “a tensor reflecting one or more explicit (i.e., measured) user interaction data”],
performing a tensor decomposition on a tensor built from the past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces. The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”; It can be seen that the system performing a tensor factorization algorithm to determine the implicit characteristics, and the system needs to refactorizing the tensors to calculate the updated value of the implicit characteristics (parameters), therefore, the prior art read on the claim limitation],
identifying, using the segmentation model and in the present user interaction vector, a latent variable that represents an unobservable factor [paragraph 0091, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces. The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users (unobservable factor)”; paragraph 0108, “the implicit characteristics are indirectly derived from the interaction of the user with contents and ads through factorization of appropriate explicit tensors”],
performing the segmentation of user devices is determined based on the latent variable [paragraph 0013, “Those implicit characteristics are determined from factorization of a tensor reflecting user interaction data pertaining to any of items”; paragraph 0082, “web pages ( or other pieces of digital content) requested by a user are customized using implicit and explicit characteristics”; since Datta teaches implicit characteristics are derived from the interaction of the user, (or the user interaction data includes both implicit and explicit characteristics) and web pages are customized using implicit characteristics, while Chokhawala teaches (to create a web page) identifying user-interest features (user segmentations) using user interaction data, and the system generates a customized presentation/webpage for a particular individual based on the determined segments (Col. 11- Col. 12), thus, performing the segmentation is determined based in part on the implicit characteristics (latent variable)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of updating the parameters by performing tensor decomposition on a tensor built from the past user interaction vectors, calculating updated values, identifying a latent variable and performing the segmentation of user devices of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).
Chokhawala and Datta do not teach
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time, 
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations.
Li teaches
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations [paragraph 0050, “the teacher DNN model is trained through an iterative process of applying forward propagation of the labeled data, comparing the output distribution with the label information to determine an error, updating the parameters of the DNN, and repeating until the error is minimized”; Since Chokhawala teaches in Fig. 4, Col. 11 to Col. 12, line 14, that first and second set of information 401 and 402 are updated and input into the predictive machine learning engine which is trained using historical data to make prediction, and a user-interest identifier module 411 (included in the predictive machine learning engine) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402, then uses the analysis to identify user-interest features, and Li teaches the model is trained to minimized a cumulative error with subsequent iterations, therefore, the combination of Chokhawala and li read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations of Li. Doing so would improving the accuracy and providing a better approximation of complex functions from the DNN classifier (Li, 0016).
Chokhawala, Datta and Li do not teach
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time.
Guo teaches
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time [Col. 8, lines 19-24, “the topic ranking module 235 considers users' historical interaction information such as click based interaction information. A user's past behavior is a good predictor of the user's future behavior. Click-based information can be analyzed to determine whether or not a user has interacted with content items related to a topic”; Col. 9, lines 22-50, “The topic ranking module 235 considers correlations between the users' engagement with different content items related to different topics and the users ' preference in topics when determining probability of the users interacting with  the content items … engagement- based interaction information includes an amount of time a user spends on interacting with a content item; an amount of time a user spends on interacting with a topic group, for example, in a given time period … The topic ranking module 235 applies one or more classifiers to predict probability of users interacting with topic groups … receive a user's user data (e.g., user information data, user interaction data) and output a classification of a probability of the user interacting with the particular topic. A classifier may output a first probability of the user interacting with a topic group for the first time”] and a second probability that the particular topic will occur at the corresponding time [Col. 9, lines 49-52, “A classifier may output a first probability of the user interacting with a topic group for the first time, a second probability of the user continuing interacting with a topic group”; Col. 7, lines 59-62, “a probability of the user interacting with a topic group for the first time and a probability of the user, after interacting with the topic group, will continue interacting with the topic group”; Col. 12, lines 18-27, “The topic ranking module 216 can also determine and update the list of topic groups … The topic ranking module 216 may predict a probability of a user interacting with a new topic group”; Examiner interprets the limitation “a second probability that the particular topic will occur at the corresponding time” as a probability that the user will continue to interact with the particular topic which the user interacted with at the first time]. 
Chokhawala in Col. 8, lines 38-59 and Col. 11, lines 1-36 teaches “a user-interest identifier module 411 (included in the predictive machine learning engine 410) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 that includes information about interaction between individuals from other internet sources to predict key performance indicators (KPI) for the individual which comprise indicators such as probability of the individual clicking on a particular user-interface element, probability that the individual 201 leaving the website after viewing only the initial landing page, etc., (where the information 401, 402, the probabilities are the parameters), and the first set of information 401 and second set of information 402 are updated”, and Datta in paragraphs 0086, 0091-0106, teaches a concept of performing a tensor decomposition and calculating updated values of the parameters from the tensor decomposition “The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce … factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v) … the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”. 
Chokhawala (as modified) teaches performing a tensor decomposition on a tensor, updating the values of the parameters which including the information 401, 402, the probabilities, implicit and explicit characteristics associated with user interaction data. Chokhawala (as modified), however, is silent of “the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time”. Combining Guo is to add in Chokhawala the missing elements. Guo in Cols. 8-9, and 12 teaches “a probability of the user interacting with a topic group for the first time and a probability of the user, after interacting with the topic group, will continue interacting with the topic group”, therefore, the combination of Chokhawala (as modified) and Guo read on the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time of Guo. Doing so would help ranking the list of topic groups for users of the online system (Guo, Col. 7, lines 40-42).

As per claim 3, Chokhawala, Datta, Li and Guo teach the method of claim 1.
Chokhawala further teaches
receiving an additional present user interaction vector from an additional user device [Fig. 5, Col. 12, lines 22- 48, “Fig. 5A and 5B show customized page flows for two different individuals generated … FIG. 5A … the customized presentation that is the customized page flow 510 for the first individual is sent to a client device associated with the first individual in response to an action by the first individual … Information about the first individual's interactions with the entity, as well as information from other internet sources, was gathered and analyzed to generate the page flow 510 for a website of the entity”; Col. 13, lines 28-40, “FIG. SB shows a customized page flow 550 of a website for a second individual generated … the customized presentation that is the customized page flow 550 for the second individual is sent to a client device associated with the second individual in response to an action by the second individual (additional present user interaction vector from an additional user device) … Information about the second individual's interactions with the entity … was gathered and analyzed to generate the page flow 550 for the website of the entity that is different than the page flow 510 generated for the first individual”],  
calculating an additional set of parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the segmentation model with the additional set of parameters to the additional present user interaction vector, wherein the segmentation assigns the additional user device to an additional user segment providing the additional set of parameters to the segmentation model [Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; since the user-interest features are identified based on the interaction between individuals and the entity, thus, additional (different) interaction data from the additional user device would lead to a different set of user-interest features is identified (additional user segment), result to two different customized page flows for two different individuals generated shown in Fig. 5];
Datta further teaches
calculating an additional set of parameters by (i) performing tensor decomposition on a tensor built from the updated set of past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and (ii) calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating an additional set of parameters by performing tensor decomposition on a tensor built from the updated set of past user interaction vectors of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).

As per claim 4, Chokhawala, Datta, Li and Guo teach the method of claim 1.
Chokhawala further teaches
receiving an additional present user interaction vector from the user device [Col. 11, lines 1-36, The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … the first set of information 401 and second set of information 402 are updated (additional present user interaction)];
calculating an additional set of parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the segmentation model with the additional set of parameters to the additional present user interaction vector, wherein the segmentation assigns the user device to an additional user segment providing the additional set of parameters to the segmentation model, wherein the additional user segment is different from the user segment [Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; since user-interest features are identified based on the information 401, 402, thus when the first set of information 401 and second set of information 402 are updated, the identified user-interest features are also updated (different from the original user-interest features)];
Datta further teaches
calculating an additional set of parameters by (i) performing tensor decomposition on a tensor built from the updated set of past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and (ii) calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating an additional set of parameters by performing tensor decomposition on a tensor built from the updated set of past user interaction vectors of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).

As per claim 6, Chokhawala, Datta, Li and Guo teach the method of claim 1.
Chokhawala further teaches
the segmentation describing the data includes an assignment of the user device to the user segment [Col. 11, lines 1-12, “The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 4, lines 38-39, “The user-interest features (user segment) are then used to create a customized presentation for an individual customer”; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. 5A and 5B show customized page flows for two different individuals generated … the customized presentation that is the customized page flow 510 for the first individual is sent to a client device associated with the first individual”; It can be seen that the customized page flow 510 which is generated based on the user- interest features (user segment) is presented to a particular user device associated with the first individual].  

As per claim 8, Chokhawala teaches a computing system comprising: 
an electronic content delivery system [Col. 8, lines 25-26, predictive machine learning engine] having a processing device configured for: 
hosting an interactive computing environment [Col. 9, lines 27-47, webpage], 
generating interaction data based on interactions with one or more user devices via the interactive computing environment [Col. 8, lines 25-26, “the predictive machine learning engine 240 stores the first set of information 229 and/or the second set of information 239”; Col. 9, lines 27-47, “The computer-implemented method 300 … where the first set of information related to interaction by an individual with an entity is electronically collected. Various types of information can be collected for the first set of information … including … information about the individual's interaction with a website controlled by the entity from block 312. The information about the individual's interaction with the website can include … information about individual interface elements presented to the individual, click-through information for the user interface elements presented to the individual, information about a page of the website, and dwell-time information for the page of the website … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day”; Col. 12, lines 46-48, “analyzing information about the individual's interaction with the entity in the past], 
receiving segmentation data generated from the interaction data [Figs. 4-5, Col. 11 to Col. 12, line 14, “The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification … Examples of user-interest features that may be identified include user interface (UI) design components such as a UI skin, button layout, type of merchandise displayed, brands displayed, page flow, discounts, and the like, as well as various types of content such as coupons, in-store merchandise display design, and the like. The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 … the predictive model builder module 412 builds mathematical predictive KPI models 413 for a particular individual that have user-interest features as the variables in the model … generate appropriate customized presentations based on the KPI models 413 for an identified individual”; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. 5A and 5B show customized page flows for two different individuals generated”], and 
modifying the interactive computing environment based on the segmentation data assigning a particular user device to a user segment [Col. 8, lines 38-45, “The predictive machine learning engine then analyzes the first set of information 229 and the second set of information 239 to predict key performance indicators (KPI) for the individual … then generates a customized presentation for the individual”; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. 5A and 5B show customized page flows for two different individuals generated”]; and 
a segmentation computing system communicatively coupled to the electronic content delivery system via a data network [Fig. 4], the segmentation computing system configured for: Page 4 of 16 US2008 11214486 1Serial No. 15/957,706RESPONSE TO FIRST ACTION INTERVIEW OFFICE ACTION Attorney Docket No. 058083-1073974 (P7573) 
receiving a present user interaction representing an activity by the particular user device at a point in time [Fig. 5, Col. 12, lines 28-30, “in response to an action by the first individual, such as navigating to a webpage of the entity and clicking on various user-interface elements”]; 
accessing (i) a segmentation model having parameters [Col.11, lines 4-9, a user-interest identifier module 411 (included in the predictive machine learning engine 410) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 that includes information about interaction between individuals from other internet sources (the information 401 and 402 are the parameters)] and (ii) past user interaction representing the interaction data [Col. 8, lines 25-26, “the predictive machine learning engine 240 stores the first set of information 229 and/or the second set of information 239”; Col. 9, lines 27-47, “The computer-implemented method 300 … where the first set of information related to interaction by an individual with an entity is electronically collected. Various types of information can be collected for the first set of information … including … information about the individual's interaction with a website controlled by the entity from block 312. The information about the individual's interaction with the website can include … information about individual interface elements presented to the individual, click-through information for the user interface elements presented to the individual, information about a page of the website, and dwell-time information for the page of the website … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day”; Col. 12, lines 46-48, “analyzing information about the individual's interaction with the entity in the past]; 
calculating the updated values of the parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
removing a redundant user interaction vector from the past interaction, wherein the redundant user interaction is determined at random [Col. 12, line 61 to Col. 13, line 1, “data from previous interactions between the first individual and the entity showed that the first individual had previously either abandoned items in the cart or had gone to the cart to see the shipping cost before going back to continue shopping. This behavior had been analyzed and it was determined that a KPI of conversion rate could be increased by showing the first individual the shipping cost immediately after adding something to the shopping cart”; It can be seen that, by showing the shipping cost immediately after adding something to the shopping cart, the first individual does not have to abandon items in the cart or goes to the cart to see the shipping cost (user actions/interactions), thus those redundant user interaction vector are removed; Col. 4, lines 33-36, “User-interest features that are not important in influencing a key performance indicator are discarded to reduce the number of features to a number that can be presented to an individual customer”]; 
updating the past user interaction by adding the present user interaction vector to the past user interaction vectors [Col. 14, lines 37-42, “As the first and second individuals are interacting with the first page flow 510 and second page flow 550 respectively, information can be gathered about the individuals' behavior to be added to the first set of information. The expanded first set of information can then be re-analyzed, along with the second set of information, to improve the KPI predictions”; where, Col. 9, lines 28-46, “first set of information related to interaction by an individual with an entity … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day (past interaction data)”]; 
generating the segmentation data by applying the trained segmentation model to the present user interaction vector, wherein the segmentation data includes an assignment of the user device to the user segment [Figs. 4-5, Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; Fig. 4 shows the first and second set of information 401 and 402 are input into the predictive machine learning engine which is trained using historical data to make prediction, and a user-interest identifier module 411 (included in the predictive machine learning engine) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402, then uses the analysis to identify user-interest features; Col. 12, lines 46-48, analyzing information about the individual's interaction with the entity in the past; Col. 12, lines 22-23, “FIGS. 5A and 5B show customized page flows for two different individuals generated”]; 
transmitting, to the electronic content delivery system, the segmentation data [Col. 11, lines 1-20, The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification … Examples of user-interest features that may be identified include user interface (UI) design components such as a UI skin, button layout, type of merchandise displayed, brands displayed, page flow, discounts, and the like, as well as various types of content such as coupons, in-store merchandise display design, and the like. The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 (which is included in the predictive machine learning engine)].  
Chokhawala does not teach
interaction vector,
performing a tensor decomposition on a tensor built from the past user interaction vectors and calculating updated values of the parameters from the tensor decomposition, wherein the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time, 
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations, 
identifying, using the segmentation model and in the present user interaction vector, a latent variable that represents an unobservable factor, Page 2 of 16Serial No. 15/957,706 
generating the segmentation data is determined based on the latent variable; and 
Datta teaches
interaction vector [paragraph 0086, “a tensor reflecting one or more explicit (i.e., measured) user interaction data”],
performing a tensor decomposition on a tensor built from the past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces. The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”; It can be seen that the system performing a tensor factorization algorithm to determine the implicit characteristics, and the system needs to refactorizing the tensors to calculate the updated value of the implicit characteristics (parameters), therefore, the prior art read on the claim limitation],
identifying, using the segmentation model and in the present user interaction vector, a latent variable that represents an unobservable factor [paragraph 0091, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces. The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users (unobservable factor)”; paragraph 0108, “the implicit characteristics are indirectly derived from the interaction of the user with contents and ads through factorization of appropriate explicit tensors”],
generating the segmentation data is determined based on the latent variable [paragraph 0013, “Those implicit characteristics are determined from factorization of a tensor reflecting user interaction data pertaining to any of items”; paragraph 0082, “web pages ( or other pieces of digital content) requested by a user are customized using implicit and explicit characteristics”; since Datta teaches implicit characteristics are derived from the interaction of the user, (or the user interaction data includes both implicit and explicit characteristics) and web pages are customized using implicit characteristics, while Chokhawala teaches (to create a web page) identifying user-interest features (user segmentations) using user interaction data, and the system generates a customized presentation/webpage for a particular individual based on the determined segments (Col. 11- Col. 12), thus, performing the segmentation is determined based in part on the implicit characteristics (latent variable)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of updating the parameters by performing tensor decomposition on a tensor built from the past user interaction vectors, calculating updated values, identifying a latent variable and performing the segmentation of user devices of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).
Chokhawala and Datta do not teach
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time, 
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations.
Li teaches
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations [paragraph 0050, “the teacher DNN model is trained through an iterative process of applying forward propagation of the labeled data, comparing the output distribution with the label information to determine an error, updating the parameters of the DNN, and repeating until the error is minimized”; Since Chokhawala teaches in Fig. 4, Col. 11 to Col. 12, line 14, that first and second set of information 401 and 402 are updated and input into the predictive machine learning engine which is trained using historical data to make prediction, and a user-interest identifier module 411 (included in the predictive machine learning engine) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402, then uses the analysis to identify user-interest features, and Li teaches the model is trained to minimized a cumulative error with subsequent iterations, therefore, the combination of Chokhawala and li read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations of Li. Doing so would improving the accuracy and providing a better approximation of complex functions from the DNN classifier (Li, 0016).
Chokhawala, Datta and Li do not teach
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time.
Guo teaches
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time [Col. 8, lines 19-24, “the topic ranking module 235 considers users' historical interaction information such as click based interaction information. A user's past behavior is a good predictor of the user's future behavior. Click-based information can be analyzed to determine whether or not a user has interacted with content items related to a topic”; Col. 9, lines 22-50, “The topic ranking module 235 considers correlations between the users' engagement with different content items related to different topics and the users ' preference in topics when determining probability of the users interacting with  the content items … engagement- based interaction information includes an amount of time a user spends on interacting with a content item; an amount of time a user spends on interacting with a topic group, for example, in a given time period … The topic ranking module 235 applies one or more classifiers to predict probability of users interacting with topic groups … receive a user's user data (e.g., user information data, user interaction data) and output a classification of a probability of the user interacting with the particular topic. A classifier may output a first probability of the user interacting with a topic group for the first time”] and a second probability that the particular topic will occur at the corresponding time [Col. 9, lines 49-52, “A classifier may output a first probability of the user interacting with a topic group for the first time, a second probability of the user continuing interacting with a topic group”; Col. 7, lines 59-62, “a probability of the user interacting with a topic group for the first time and a probability of the user, after interacting with the topic group, will continue interacting with the topic group”; Col. 12, lines 18-27, “The topic ranking module 216 can also determine and update the list of topic groups … The topic ranking module 216 may predict a probability of a user interacting with a new topic group”; Examiner interprets the limitation “a second probability that the particular topic will occur at the corresponding time” as a probability that the user will continue to interact with the particular topic which the user interacted with at the first time]. 
Chokhawala in Col. 8, lines 38-59 and Col. 11, lines 1-36 teaches “a user-interest identifier module 411 (included in the predictive machine learning engine 410) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 that includes information about interaction between individuals from other internet sources to predict key performance indicators (KPI) for the individual which comprise indicators such as probability of the individual clicking on a particular user-interface element, probability that the individual 201 leaving the website after viewing only the initial landing page, etc., (where the information 401, 402, the probabilities are the parameters), and the first set of information 401 and second set of information 402 are updated”, and Datta in paragraphs 0086, 0091-0106, teaches a concept of performing a tensor decomposition and calculating updated values of the parameters from the tensor decomposition “The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce … factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v) … the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”. 
Chokhawala (as modified) teaches performing a tensor decomposition on a tensor, updating the values of the parameters which including the information 401, 402, the probabilities, implicit and explicit characteristics associated with user interaction data. Chokhawala (as modified), however, is silent of “the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time”. Combining Guo is to add in Chokhawala the missing elements. Guo in Cols. 8-9, and 12 teaches “a probability of the user interacting with a topic group for the first time and a probability of the user, after interacting with the topic group, will continue interacting with the topic group”, therefore, the combination of Chokhawala (as modified) and Guo read on the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time of Guo. Doing so would help ranking the list of topic groups for users of the online system (Guo, Col. 7, lines 40-42).

As per claim 10, Chokhawala, Datta, Li and Guo teach the system of claim 8.
Chokhawala further teaches
receiving an additional present user interaction vector from an additional user device [Fig. 5, Col. 12, lines 22- 48, “Fig. 5A and 5B show customized page flows for two different individuals generated … FIG. 5A … the customized presentation that is the customized page flow 510 for the first individual is sent to a client device associated with the first individual in response to an action by the first individual … Information about the first individual's interactions with the entity, as well as information from other internet sources, was gathered and analyzed to generate the page flow 510 for a website of the entity”; Col. 13, lines 28-40, “FIG. SB shows a customized page flow 550 of a website for a second individual generated … the customized presentation that is the customized page flow 550 for the second individual is sent to a client device associated with the second individual in response to an action by the second individual (additional present user interaction vector from an additional user device) … Information about the second individual's interactions with the entity … was gathered and analyzed to generate the page flow 550 for the website of the entity that is different than the page flow 510 generated for the first individual”],  
calculating an additional set of parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the segmentation model with the additional set of parameters to the additional present user interaction vector, wherein the segmentation assigns the additional user device to an additional user segment providing the additional set of parameters to the segmentation model [Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; since the user-interest features are identified based on the interaction between individuals and the entity, thus, additional (different) interaction data from the additional user device would lead to a different set of user-interest features is identified (additional user segment), result to two different customized page flows for two different individuals generated shown in Fig. 5];
Datta further teaches
calculating an additional set of parameters by (i) performing tensor decomposition on a tensor built from the updated set of past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and (ii) calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating an additional set of parameters by performing tensor decomposition on a tensor built from the updated set of past user interaction vectors of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).

As per claim 11, Chokhawala, Datta, Li and Guo teach the system of claim 8.
Chokhawala further teaches
receiving an additional present user interaction vector from the user device [Col. 11, lines 1-36, The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … the first set of information 401 and second set of information 402 are updated (additional present user interaction)];
calculating an additional set of parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the segmentation model with the additional set of parameters to the additional present user interaction vector, wherein the segmentation assigns the user device to an additional user segment providing the additional set of parameters to the segmentation model, wherein the additional user segment is different from the user segment [Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; since user-interest features are identified based on the information 401, 402, thus when the first set of information 401 and second set of information 402 are updated, the identified user-interest features are also updated (different from the original user-interest features)];
Datta further teaches
calculating an additional set of parameters by (i) performing tensor decomposition on a tensor built from the updated set of past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and (ii) calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating an additional set of parameters by performing tensor decomposition on a tensor built from the updated set of past user interaction vectors of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).

As per claim 13, Chokhawala, Datta, Li and Guo teach the system of claim 8.
Chokhawala further teaches
the segmentation describing the data includes an assignment of the user device to the user segment [Col. 11, lines 1-12, “The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 4, lines 38-39, “The user-interest features (user segment) are then used to create a customized presentation for an individual customer”; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. 5A and 5B show customized page flows for two different individuals generated … the customized presentation that is the customized page flow 510 for the first individual is sent to a client device associated with the first individual”; It can be seen that the customized page flow 510 which is generated based on the user- interest features (user segment) is presented to a particular user device associated with the first individual].  

As per claim 15, Chokhawala teaches a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations [Col. 16, lines 25-57, “The memory 720 includes at least one non-transitory computer readable storage medium having computer program code embodied therewith … The at least one processor 712, in some embodiments, is able to read the computer program code and execute the code”] comprising: 
accessing past user interaction [Col. 9, lines 27-47, “the individual's interaction with the website can include … information about individual interface elements presented to the individual, click-through information … information about a page of the website, and dwell-time information … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day”] representing interaction data from an electronic content delivery system [Col. 8, lines 25-26, predictive machine learning engine], the interaction data generated by prior interactions between one or more user devices and an interactive computing environment [webpage] provided by the electronic content delivery system [Col. 8, lines 25-26, “the predictive machine learning engine 240 stores the first set of information 229 and/or the second set of information 239”; Col. 9, lines 27-47, “The computer-implemented method 300 … where the first set of information related to interaction by an individual with an entity is electronically collected. Various types of information can be collected for the first set of information … including … information about the individual's interaction with a website controlled by the entity from block 312. The information about the individual's interaction with the website can include … information about individual interface elements presented to the individual, click-through information for the user interface elements presented to the individual, information about a page of the website, and dwell-time information for the page of the website … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day”; Col. 12, lines 46-48, “analyzing information about the individual's interaction with the entity in the past]; 
receiving, from a user device, a present user interaction representing an activity by a particular user device [Fig. 5, Col. 12, lines 28-30, “in response to an action by the first individual, such as navigating to a webpage of the entity and clicking on various user-interface elements”]; and
causing the electronic content delivery system [Col. 8, lines 25-26, predictive machine learning engine] to modify the interactive computing environment [Col. 8, lines 38-45, “The predictive machine learning engine then analyzes the first set of information 229 and the second set of information 239 to predict key performance indicators (KPI) for the individual … then generates a customized presentation for the individual”] based on a user segment computed from the interaction data [Col. 11 to Col. 12, line 14, “The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification … Examples of user-interest features that may be identified include user interface (UI) design components such as a UI skin, button layout, type of merchandise displayed, brands displayed, page flow, discounts, and the like, as well as various types of content such as coupons, in-store merchandise display design, and the like. The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 … the predictive model builder module 412 builds mathematical predictive KPI models 413 for a particular individual that have user-interest features as the variables in the model … generate appropriate customized presentations based on the KPI models 413 for an identified individual”; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. SA and SB show customized page flows for two different individuals generated”], wherein causing the electronic content delivery system to modify the interactive computing environment comprises: 
accessing a segmentation model [Col.11, lines 4-9, “The predictive machine learning engine 410”] having parameters [Col.11, lines 4-9, a user-interest identifier module 411 (included in the predictive machine learning engine 410) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 that includes information about interaction between individuals from other internet sources (the information 401 and 402 are the parameters)], 
calculating the updated values of the parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the trained segmentation model to the present user interaction, wherein the segmentation assigns the user device to the user segment and is derived from a set of past interaction [Figs. 4-5, Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; Fig. 4 shows the first and second set of information 401 and 402 are input into the predictive machine learning engine which is trained using historical data to make prediction, and a user-interest identifier module 411 (included in the predictive machine learning engine) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402, then uses the analysis to identify user-interest features; Col. 12, lines 46-48, analyzing information about the individual's interaction with the entity in the past; Col. 12, lines 22-23, “FIGS. 5A and 5B show customized page flows for two different individuals generated”],
removing a redundant user interaction from the past interaction, wherein the redundant user interaction is determined at random [Col. 12, line 61 to Col. 13, line 1, “data from previous interactions between the first individual and the entity showed that the first individual had previously either abandoned items in the cart or had gone to the cart to see the shipping cost before going back to continue shopping. This behavior had been analyzed and it was determined that a KPI of conversion rate could be increased by showing the first individual the shipping cost immediately after adding something to the shopping cart”; It can be seen that, by showing the shipping cost immediately after adding something to the shopping cart, the first individual does not have to abandon items in the cart or goes to the cart to see the shipping cost (user actions/interactions), thus those redundant user interaction vector are removed; Col. 4, lines 33-36, “User-interest features that are not important in influencing a key performance indicator are discarded to reduce the number of features to a number that can be presented to an individual customer”], 
updating the past user interaction by adding the present user interaction to the past user interaction [Col. 14, lines 37-42, “As the first and second individuals are interacting with the first page flow 510 and second page flow 550 respectively, information can be gathered about the individuals' behavior to be added to the first set of information. The expanded first set of information can then be re-analyzed, along with the second set of information, to improve the KPI predictions”; where, Col. 9, lines 28-46, “first set of information related to interaction by an individual with an entity … information related to multiple, separate, interactions by the individual at multiple interaction points of the entity over a period of time greater than one day (past interaction data)”]; and  20 US2008 11817340 1Docket No. 058083-1073974 (P7573) PATENT
transmitting, to the electronic content delivery system, data describing the segmentation [Col. 11, lines 1-20, The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification … Examples of user-interest features that may be identified include user interface (UI) design components such as a UI skin, button layout, type of merchandise displayed, brands displayed, page flow, discounts, and the like, as well as various types of content such as coupons, in-store merchandise display design, and the like. The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 (which is included in the predictive machine learning engine)], wherein the data describing the segmentation is usable for customizing the interactive computing environment [Col. 11, line 17 to Col. 12, line 14, “The user interest features can then be provided by the user-interest identifier module 411 to the predictive model builder module 412 … the predictive model builder module 412 builds mathematical predictive KPI models 413 for a particular individual that have user-interest features as the variables in the model … generate appropriate customized presentations based on the KPI models 413 for an identified individual”; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. SA and SB show customized page flows for two different individuals generated””].  
Chokhawala does not teach
interaction vector,
performing a tensor decomposition on a tensor built from the past user interaction vectors and calculating updated values of the parameters from the tensor decomposition, wherein the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time, 
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations, 
identifying, using the segmentation model and in the present user interaction vector, a latent variable that represents an unobservable factor, Page 2 of 16Serial No. 15/957,706 
performing the segmentation of user devices is determined based on the latent variable, 
Datta teaches
interaction vector [paragraph 0086, “a tensor reflecting one or more explicit (i.e., measured) user interaction data”],
performing a tensor decomposition on a tensor built from the past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces. The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”; It can be seen that the system performing a tensor factorization algorithm to determine the implicit characteristics, and the system needs to refactorizing the tensors to calculate the updated value of the implicit characteristics (parameters), therefore, the prior art read on the claim limitation],
identifying, using the segmentation model and in the present user interaction vector, a latent variable that represents an unobservable factor [paragraph 0091, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces. The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users (unobservable factor)”; paragraph 0108, “the implicit characteristics are indirectly derived from the interaction of the user with contents and ads through factorization of appropriate explicit tensors”],
performing the segmentation of user devices is determined based on the latent variable [paragraph 0013, “Those implicit characteristics are determined from factorization of a tensor reflecting user interaction data pertaining to any of items”; paragraph 0082, “web pages ( or other pieces of digital content) requested by a user are customized using implicit and explicit characteristics”; since Datta teaches implicit characteristics are derived from the interaction of the user, (or the user interaction data includes both implicit and explicit characteristics) and web pages are customized using implicit characteristics, while Chokhawala teaches (to create a web page) identifying user-interest features (user segmentations) using user interaction data, and the system generates a customized presentation/webpage for a particular individual based on the determined segments (Col. 11- Col. 12), thus, performing the segmentation is determined based in part on the implicit characteristics (latent variable)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of updating the parameters by performing tensor decomposition on a tensor built from the past user interaction vectors, calculating updated values, identifying a latent variable and performing the segmentation of user devices of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).
Chokhawala and Datta do not teach
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time, 
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations.
Li teaches
training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations [paragraph 0050, “the teacher DNN model is trained through an iterative process of applying forward propagation of the labeled data, comparing the output distribution with the label information to determine an error, updating the parameters of the DNN, and repeating until the error is minimized”; Since Chokhawala teaches in Fig. 4, Col. 11 to Col. 12, line 14, that first and second set of information 401 and 402 are updated and input into the predictive machine learning engine which is trained using historical data to make prediction, and a user-interest identifier module 411 (included in the predictive machine learning engine) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402, then uses the analysis to identify user-interest features, and Li teaches the model is trained to minimized a cumulative error with subsequent iterations, therefore, the combination of Chokhawala and li read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of training the segmentation model by providing the updated values of the parameters to the segmentation model, wherein the segmentation model is trained to minimize a cumulative error with subsequent iterations of Li. Doing so would improving the accuracy and providing a better approximation of complex functions from the DNN classifier (Li, 0016).
Chokhawala, Datta and Li do not teach
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time.
Guo teaches
the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time [Col. 8, lines 19-24, “the topic ranking module 235 considers users' historical interaction information such as click based interaction information. A user's past behavior is a good predictor of the user's future behavior. Click-based information can be analyzed to determine whether or not a user has interacted with content items related to a topic”; Col. 9, lines 22-50, “The topic ranking module 235 considers correlations between the users' engagement with different content items related to different topics and the users ' preference in topics when determining probability of the users interacting with  the content items … engagement- based interaction information includes an amount of time a user spends on interacting with a content item; an amount of time a user spends on interacting with a topic group, for example, in a given time period … The topic ranking module 235 applies one or more classifiers to predict probability of users interacting with topic groups … receive a user's user data (e.g., user information data, user interaction data) and output a classification of a probability of the user interacting with the particular topic. A classifier may output a first probability of the user interacting with a topic group for the first time”] and a second probability that the particular topic will occur at the corresponding time [Col. 9, lines 49-52, “A classifier may output a first probability of the user interacting with a topic group for the first time, a second probability of the user continuing interacting with a topic group”; Col. 7, lines 59-62, “a probability of the user interacting with a topic group for the first time and a probability of the user, after interacting with the topic group, will continue interacting with the topic group”; Col. 12, lines 18-27, “The topic ranking module 216 can also determine and update the list of topic groups … The topic ranking module 216 may predict a probability of a user interacting with a new topic group”; Examiner interprets the limitation “a second probability that the particular topic will occur at the corresponding time” as a probability that the user will continue to interact with the particular topic which the user interacted with at the first time]. 
Chokhawala in Col. 8, lines 38-59 and Col. 11, lines 1-36 teaches “a user-interest identifier module 411 (included in the predictive machine learning engine 410) analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 that includes information about interaction between individuals from other internet sources to predict key performance indicators (KPI) for the individual which comprise indicators such as probability of the individual clicking on a particular user-interface element, probability that the individual 201 leaving the website after viewing only the initial landing page, etc., (where the information 401, 402, the probabilities are the parameters), and the first set of information 401 and second set of information 402 are updated”, and Datta in paragraphs 0086, 0091-0106, teaches a concept of performing a tensor decomposition and calculating updated values of the parameters from the tensor decomposition “The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce … factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v) … the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”. 
Chokhawala (as modified) teaches performing a tensor decomposition on a tensor, updating the values of the parameters which including the information 401, 402, the probabilities, implicit and explicit characteristics associated with user interaction data. Chokhawala (as modified), however, is silent of “the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time”. Combining Guo is to add in Chokhawala the missing elements. Guo in Cols. 8-9, and 12 teaches “a probability of the user interacting with a topic group for the first time and a probability of the user, after interacting with the topic group, will continue interacting with the topic group”, therefore, the combination of Chokhawala (as modified) and Guo read on the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the updated values of the parameters include a first probability that a particular user interaction data represents a particular topic at a corresponding time and a second probability that the particular topic will occur at the corresponding time of Guo. Doing so would help ranking the list of topic groups for users of the online system (Guo, Col. 7, lines 40-42).

As per claim 17, Chokhawala, Datta, Li and Guo teach the non-transitory computer readable medium of claim 15.
Chokhawala further teaches
causing the electronic content delivery system to modify the interactive computing environment further comprises:
receiving an additional present user interaction vector from an additional user device [Fig. 5, Col. 12, lines 22- 48, “Fig. 5A and 5B show customized page flows for two different individuals generated … FIG. 5A … the customized presentation that is the customized page flow 510 for the first individual is sent to a client device associated with the first individual in response to an action by the first individual … Information about the first individual's interactions with the entity, as well as information from other internet sources, was gathered and analyzed to generate the page flow 510 for a website of the entity”; Col. 13, lines 28-40, “FIG. SB shows a customized page flow 550 of a website for a second individual generated … the customized presentation that is the customized page flow 550 for the second individual is sent to a client device associated with the second individual in response to an action by the second individual (additional present user interaction vector from an additional user device) … Information about the second individual's interactions with the entity … was gathered and analyzed to generate the page flow 550 for the website of the entity that is different than the page flow 510 generated for the first individual”],  
calculating an additional set of parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the segmentation model with the additional set of parameters to the additional present user interaction vector, wherein the segmentation assigns the additional user device to an additional user segment providing the additional set of parameters to the segmentation model [Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; since the user-interest features are identified based on the interaction between individuals and the entity, thus, additional (different) interaction data from the additional user device would lead to a different set of user-interest features is identified (additional user segment), result to two different customized page flows for two different individuals generated shown in Fig. 5];
Datta further teaches
calculating an additional set of parameters by (i) performing tensor decomposition on a tensor built from the updated set of past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … he application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and (ii) calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating an additional set of parameters by performing tensor decomposition on a tensor built from the updated set of past user interaction vectors of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).

As per claim 18, Chokhawala, Datta, Li and Guo teach the non-transitory computer readable medium of claim 15.
Chokhawala further teaches
causing the electronic content delivery system to modify the interactive computing environment further comprises:
receiving an additional present user interaction vector from the user device [Col. 11, lines 1-36, The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … the first set of information 401 and second set of information 402 are updated (additional present user interaction)];
calculating an additional set of parameters [Col. 11, lines 34-36, “the first set of information 401 and second set of information 402 are updated”];
performing a segmentation of user devices by applying the segmentation model with the additional set of parameters to the additional present user interaction vector, wherein the segmentation assigns the user device to an additional user segment providing the additional set of parameters to the segmentation model, wherein the additional user segment is different from the user segment [Col. 11 to Col. 12, line 14, “the first set of information 401 and second set of information 402 are updated … The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification”; since user-interest features are identified based on the information 401, 402, thus when the first set of information 401 and second set of information 402 are updated, the identified user-interest features are also updated (different from the original user-interest features)];
Datta further teaches
calculating an additional set of parameters by (i) performing tensor decomposition on a tensor built from the updated set of past user interaction vectors [paragraphs 0091-0100, “the application 30 collects characteristics about user devices 12-18, their respective users, and content pieces that may be requested by those users (via those client devices) and content pieces that may be used to supplement (and customize) requested content pieces The application collects those characteristics in order to build for each of them an explicit characteristic tensor for use in determining implicit characteristics of the users … the application 30 collects one or more of the following explicit characteristics regarding web pages … the application 30 collects one or more of the following explicit characteristics regarding advertisements or other content pieces that may be used to supplement … the application 30 constructs an explicit characteristics tensor T from characteristics collected … a tensor may be constructed by the following technique: primarily using data science algorithms that create large historical data-bases to be further data-mined … The tensors are constructed periodically by retrieving explicit features and aggregate interaction data … applying map-reduce to calculate the implicit features in the form of a linear/non-linear combination of the explicit features. Then a tensor factorization algorithm is applied using map-reduce”; paragraph 0086, “factorization of a tensor reflecting one or more explicit (i.e., measured) user interaction data pertaining to any of items (i)-(v)] and (ii) calculating updated values of the parameters from the tensor decomposition [paragraph 0106, “the application 30 updates the explicit characteristics tensor T … For instance, after each session, the session length and abandonment rates may be updated in the tensor and tensors are re-factorized to update the implicit features and their association with the explicit features”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating an additional set of parameters by performing tensor decomposition on a tensor built from the updated set of past user interaction vectors of Datta. Doing so would help determining implicit characteristics of the users from factorization of a tensor reflecting one or more explicit user interaction data (Datta, 0086).

As per claim 20, Chokhawala, Datta, Li and Guo teach the non-transitory computer readable medium of claim 15.
Chokhawala further teaches
causing the electronic content delivery system to modify the interactive computing environment further comprises:
the segmentation describing the data includes an assignment of the user device to the user segment [Col. 11, lines 1-12, “The predictive machine learning engine 410 uses historical data to make predictions … a user-interest identifier module 411 analyzes both the 1st set of information 401 that includes information about interaction between individuals and the entity, and the second set of information 402 … The user-interest identifier module 411 uses the analysis to identify user-interest features in the information 401, 402, which may also be referred to as classification; It can be seen that, based on the interaction data, the user segment is computed, for example, the first segment includes individual interested in a first set of features, the second segment includes individual interested in a second set of features which is different than the first set of features, and the system generates a customized presentation/webpage for a particular individual based on the computed segments; Col. 4, lines 38-39, “The user-interest features (user segment) are then used to create a customized presentation for an individual customer”; Col. 12, lines 6-22, “Each individual can have a dynamic page flow that is customized to induce the desired behavior from the individual and is different than other individuals' page flows … FIGS. 5A and 5B show customized page flows for two different individuals generated … the customized presentation that is the customized page flow 510 for the first individual is sent to a client device associated with the first individual”; It can be seen that the customized page flow 510 which is generated based on the user- interest features (user segment) is presented to a particular user device associated with the first individual].  

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chokhawala et al. in view of Datta et al. in view of Li et al. in view of Guo et al. and further in view of Jin et al. (US Pub. 2016/0379132).
As per claim 5, Chokhawala, Datta, Li and Guo teach the method of claim 1.
Chokhawala, Datta, Li and Guo do not teach
maintaining a number of past user interaction vectors within the past user interaction vectors below a threshold number of interaction vectors.  
Jin teaches
maintaining a number of past user interaction vectors within the past user interaction vectors below a threshold number of interaction vectors [paragraph 0153, “removing user behavioral data that is above a first threshold number of user interactions (maintaining the number of user interactions below the first threshold)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of maintaining a number of past user interaction vectors below a threshold number of Jin. Doing so would help improving the quality and reliability of the social media data (Jin, 0080).

As per claim 12, Chokhawala, Datta, Li and Guo teach the system of claim 8.
Chokhawala, Datta, Li and Guo do not teach
maintaining a number of past user interaction vectors within the past user interaction vectors below a threshold number of interaction vectors.  
Jin teaches
maintaining a number of past user interaction vectors within the past user interaction vectors below a threshold number of interaction vectors [paragraph 0153, “removing user behavioral data that is above a first threshold number of user interactions (maintaining the number of user interactions below the first threshold)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of maintaining a number of past user interaction vectors below a threshold number of Jin. Doing so would help improving the quality and reliability of the social media data (Jin, 0080).

As per claim 19, Chokhawala, Datta, Li and Guo teach the non-transitory computer readable medium of claim 15.
Chokhawala, Datta, Li and Guo do not teach
maintaining a number of past user interaction vectors within the past user interaction vectors below a threshold number of interaction vectors.  
Jin teaches
maintaining a number of past user interaction vectors within the past user interaction vectors below a threshold number of interaction vectors [paragraph 0153, “removing user behavioral data that is above a first threshold number of user interactions (maintaining the number of user interactions below the first threshold)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of maintaining a number of past user interaction vectors below a threshold number of Jin. Doing so would help improving the quality and reliability of the social media data (Jin, 0080).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chokhawala et al. in view of Datta et al. in view of Li et al. in view of Guo et al. in view of Ding (Matrix Outer-Product Decomposition Method for Blind Multiple Channel Identification) and further in view of Huang et al. (Online Tensor Methods for Learning Latent Variable Models).
As per claim 7, Chokhawala, Datta, Li and Guo teach the method of claim 1.
Chokhawala, Datta, Li and Guo do not teach
wherein updating the parameters further comprises: 
determining, from the user interaction vector, an outer product of the vectors; 
determining, from the outer product, an eigenvector decomposition; 
determining, from the eigenvector decomposition, a matrix whitening; and the tensor is determined from the matrix whitening.  
Ding teaches 
determining, from the user interaction vector, an outer product of the vectors [page 3065, 1st col, section III, “form an outer-product of the channel parameter matrix”]; 
determining, from the outer product, an eigenvector decomposition [page 3059, 2nd col, section IV, “For a single user whose channel output is oversampled by an integer, the effective user is one, and the outer product decomposition can be uniquely determined as ΔD is ideally a rank one matrix … 
    PNG
    media_image1.png
    30
    204
    media_image1.png
    Greyscale
 
H is estimated as the maximum eigenvector of the outer-product estimate”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of determining, from the outer product, an eigenvector decomposition of Ding. Doing so would help reducing a linear operation to separate, simpler problems.
Chokhawala, Datta, Li, Guo and Ding do not teach
determining, from the eigenvector decomposition, a matrix whitening; and the tensor is determined from the matrix whitening.  
Huang teaches
determining, from the eigenvector decomposition, a matrix whitening [page 2803, last paragraph, “
    PNG
    media_image2.png
    23
    549
    media_image2.png
    Greyscale
” where, page 2086, section 3.3, “
    PNG
    media_image3.png
    32
    108
    media_image3.png
    Greyscale
”, and page 2805, Definition 3, “
    PNG
    media_image4.png
    28
    193
    media_image4.png
    Greyscale
 denote the estimation of the eigenvectors using the whitened data point t, thus the determination of the whitening matrix W is based in part on the eigenvector”]; and the tensor is determined from the matrix whitening [page 2803, last paragraph, “Whitening step utilizes linear algebraic manipulations to make the tensor symmetric and orthogonal (in expectation). Moreover, it leads to dimensionality reduction since it (implicitly) reduces tensor M3 of size O(n3) to a tensor of size k3 … The whitening step also converts the tensor M3 to a symmetric orthogonal tensor”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of determining, from the eigenvector decomposition, a matrix whitening, and determining the tensor from the matrix whitening of Huang. Doing so would help making the tensor symmetric and orthogonal and reducing dimensionality (Huang, page 2803, last paragraph).

As per claim 14, Chokhawala, Datta, Li and Guo teach the system of claim 8.
Chokhawala, Datta, Li and Guo do not teach
wherein updating the parameters further comprises: 
determining, from the user interaction vector, an outer product of the vectors; 
determining, from the outer product, an eigenvector decomposition; 
determining, from the eigenvector decomposition, a matrix whitening; and the tensor is determined from the matrix whitening.  
Ding teaches 
determining, from the user interaction vector, an outer product of the vectors [page 3065, 1st col, section III, “form an outer-product of the channel parameter matrix”]; 
determining, from the outer product, an eigenvector decomposition [page 3059, 2nd col, section IV, “For a single user whose channel output is oversampled by an integer, the effective user is one, and the outer product decomposition can be uniquely determined as ΔD is ideally a rank one matrix … 
    PNG
    media_image1.png
    30
    204
    media_image1.png
    Greyscale
 
H is estimated as the maximum eigenvector of the outer-product estimate”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of determining, from the outer product, an eigenvector decomposition of Ding. Doing so would help reducing a linear operation to separate, simpler problems.
Chokhawala, Datta, Li, Guo and Ding do not teach
determining, from the eigenvector decomposition, a matrix whitening; and the tensor is determined from the matrix whitening.  
Huang teaches
determining, from the eigenvector decomposition, a matrix whitening [page 2803, last paragraph, “
    PNG
    media_image2.png
    23
    549
    media_image2.png
    Greyscale
” where, page 2086, section 3.3, “
    PNG
    media_image3.png
    32
    108
    media_image3.png
    Greyscale
”, and page 2805, Definition 3, “
    PNG
    media_image4.png
    28
    193
    media_image4.png
    Greyscale
 denote the estimation of the eigenvectors using the whitened data point t, thus the determination of the whitening matrix W is based in part on the eigenvector”]; and the tensor is determined from the matrix whitening [page 2803, last paragraph, “Whitening step utilizes linear algebraic manipulations to make the tensor symmetric and orthogonal (in expectation). Moreover, it leads to dimensionality reduction since it (implicitly) reduces tensor M3 of size O(n3) to a tensor of size k3 … The whitening step also converts the tensor M3 to a symmetric orthogonal tensor”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of determining, from the eigenvector decomposition, a matrix whitening, and determining the tensor from the matrix whitening of Huang. Doing so would help making the tensor symmetric and orthogonal and reducing dimensionality (Huang, page 2803, last paragraph).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chokhawala et al. in view of Datta et al. in view of Li et al. in view of Guo et al. in view of Kilmer et al. (Factorization strategies for third-order tensors) and further in view of Huang et al. (Online Tensor Methods for Learning Latent Variable Models).
As per claim 21, Chokhawala, Datta, Li and Guo teach the method of claim 1.
Chokhawala, Datta, Li and Guo do not teach
performing the tensor decomposition comprises constructing a third-order tensor by computing an outer product of the user interaction data, performing a decomposition from the outer product, calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix.  
Kilmer teaches
performing the tensor decomposition [Abstract, “tensors are represented or decomposed as a sum of rank-1 outer products … We extend the concept of outer products of vectors to outer products of matrices. All derivations are presented for third order tensors”] comprises constructing a third-order tensor by computing an outer product of the user interaction data [Fig. 2.1, Page 643, lines 1-20, “A third-order tensor can be pictured as a "cube" of data … If u is a length-m vector, v is a length-n vector, then u o vis the outer product of u and v. The outer product gives a rank-1 matrix, whose (i,j)-entry is given by the scalar product uivj . Similarly, the outer product u o v o w yields a rank-1. third-order tensor with (i,j, k)-entry given by uivjwk. … For a third-order tensor … we have the representation 

    PNG
    media_image5.png
    54
    215
    media_image5.png
    Greyscale
”],

performing a decomposition from the outer product [Page 644, 1st paragraph, “a decomposition of a third-order tensor that is an outer product of matrices”], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of constructing a third-order tensor by computing an outer product of the user interaction data, performing a decomposition from the outer product of Kilmer. Doing so would help constructing an optimal factorization of a tensor into a sum of outer products of matrices (Kilmer, Page 650, 1st paragraph).
Chokhawala, Datta, Li, Guo and Kilmer do not teach
calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix.  
Huang teaches
calculating a whitening matrix from the decomposition [page 2803, last paragraph, “
    PNG
    media_image2.png
    23
    549
    media_image2.png
    Greyscale
” where, page 2086, section 3.3, “
    PNG
    media_image3.png
    32
    108
    media_image3.png
    Greyscale
”, and page 2805, Definition 3, “
    PNG
    media_image4.png
    28
    193
    media_image4.png
    Greyscale
 denote the estimation of the eigenvectors using the whitened data point t, thus the determination of the whitening matrix W is based in part on the eigenvector”], and decomposing the third-order tensor from the whitening matrix [page 2803, last paragraph, “Whitening step utilizes linear algebraic manipulations to make the tensor symmetric and orthogonal (in expectation). Moreover, it leads to dimensionality reduction since it (implicitly) reduces tensor M3 of size O(n3) to a tensor of size k3 … The whitening step also converts the tensor M3 to a symmetric orthogonal tensor”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix of Huang. Doing so would help making the tensor symmetric and orthogonal and reducing dimensionality (Huang, page 2803, last paragraph).

As per claim 22, Chokhawala, Datta, Li and Guo teach the system of claim 8.
Chokhawala, Datta, Li and Guo do not teach
performing the tensor decomposition comprises constructing a third-order tensor by computing an outer product of the user interaction data, performing a decomposition from the outer product, calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix.  
Kilmer teaches
performing the tensor decomposition [Abstract, “tensors are represented or decomposed as a sum of rank-1 outer products … We extend the concept of outer products of vectors to outer products of matrices. All derivations are presented for third order tensors”] comprises constructing a third-order tensor by computing an outer product of the user interaction data [Fig. 2.1, Page 643, lines 1-20, “A third-order tensor can be pictured as a "cube" of data … If u is a length-m vector, v is a length-n vector, then u o vis the outer product of u and v. The outer product gives a rank-1 matrix, whose (i,j)-entry is given by the scalar product uivj . Similarly, the outer product u o v o w yields a rank-1. third-order tensor with (i,j, k)-entry given by uivjwk. … For a third-order tensor … we have the representation 

    PNG
    media_image5.png
    54
    215
    media_image5.png
    Greyscale
”],

performing a decomposition from the outer product [Page 644, 1st paragraph, “a decomposition of a third-order tensor that is an outer product of matrices”], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of constructing a third-order tensor by computing an outer product of the user interaction data, performing a decomposition from the outer product of Kilmer. Doing so would help constructing an optimal factorization of a tensor into a sum of outer products of matrices (Kilmer, Page 650, 1st paragraph).
Chokhawala, Datta, Li, Guo and Kilmer do not teach
calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix.  
Huang teaches
calculating a whitening matrix from the decomposition [page 2803, last paragraph, “
    PNG
    media_image2.png
    23
    549
    media_image2.png
    Greyscale
” where, page 2086, section 3.3, “
    PNG
    media_image3.png
    32
    108
    media_image3.png
    Greyscale
”, and page 2805, Definition 3, “
    PNG
    media_image4.png
    28
    193
    media_image4.png
    Greyscale
 denote the estimation of the eigenvectors using the whitened data point t, thus the determination of the whitening matrix W is based in part on the eigenvector”], and decomposing the third-order tensor from the whitening matrix [page 2803, last paragraph, “Whitening step utilizes linear algebraic manipulations to make the tensor symmetric and orthogonal (in expectation). Moreover, it leads to dimensionality reduction since it (implicitly) reduces tensor M3 of size O(n3) to a tensor of size k3 … The whitening step also converts the tensor M3 to a symmetric orthogonal tensor”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix of Huang. Doing so would help making the tensor symmetric and orthogonal and reducing dimensionality (Huang, page 2803, last paragraph).

As per claim 23, Chokhawala, Datta, Li and Guo teach the non-transitory computer readable medium of claim 15.
Chokhawala, Datta, Li and Guo do not teach
performing the tensor decomposition comprises constructing a third-order tensor by computing an outer product of the user interaction data, performing a decomposition from the outer product, calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix.  
Kilmer teaches
performing the tensor decomposition [Abstract, “tensors are represented or decomposed as a sum of rank-1 outer products … We extend the concept of outer products of vectors to outer products of matrices. All derivations are presented for third order tensors”] comprises constructing a third-order tensor by computing an outer product of the user interaction data [Fig. 2.1, Page 643, lines 1-20, “A third-order tensor can be pictured as a "cube" of data … If u is a length-m vector, v is a length-n vector, then u o vis the outer product of u and v. The outer product gives a rank-1 matrix, whose (i,j)-entry is given by the scalar product uivj . Similarly, the outer product u o v o w yields a rank-1. third-order tensor with (i,j, k)-entry given by uivjwk. … For a third-order tensor … we have the representation 

    PNG
    media_image5.png
    54
    215
    media_image5.png
    Greyscale
”],

performing a decomposition from the outer product [Page 644, 1st paragraph, “a decomposition of a third-order tensor that is an outer product of matrices”], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of constructing a third-order tensor by computing an outer product of the user interaction data, performing a decomposition from the outer product of Kilmer. Doing so would help constructing an optimal factorization of a tensor into a sum of outer products of matrices (Kilmer, Page 650, 1st paragraph).
Chokhawala, Datta, Li, Guo and Kilmer do not teach
calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix.  
Huang teaches
calculating a whitening matrix from the decomposition [page 2803, last paragraph, “
    PNG
    media_image2.png
    23
    549
    media_image2.png
    Greyscale
” where, page 2086, section 3.3, “
    PNG
    media_image3.png
    32
    108
    media_image3.png
    Greyscale
”, and page 2805, Definition 3, “
    PNG
    media_image4.png
    28
    193
    media_image4.png
    Greyscale
 denote the estimation of the eigenvectors using the whitened data point t, thus the determination of the whitening matrix W is based in part on the eigenvector”], and decomposing the third-order tensor from the whitening matrix [page 2803, last paragraph, “Whitening step utilizes linear algebraic manipulations to make the tensor symmetric and orthogonal (in expectation). Moreover, it leads to dimensionality reduction since it (implicitly) reduces tensor M3 of size O(n3) to a tensor of size k3 … The whitening step also converts the tensor M3 to a symmetric orthogonal tensor”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for creation and delivery of individually customized web pages of Chokhawala to include the process of calculating a whitening matrix from the decomposition, and decomposing the third-order tensor from the whitening matrix of Huang. Doing so would help making the tensor symmetric and orthogonal and reducing dimensionality (Huang, page 2803, last paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang et al. (US Pub. 2019/0197190) describes a post vector representing a post may comprise a probability distribution of likely topics of the post.
Chen (US Patent 10,678,861) describes a method for determining a probability value indicating a likelihood that the target user performs an action associated with the candidate content item if the candidate content item is presented to the target user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/ALAN CHEN/Primary Examiner, Art Unit 2125